HAWKINS, J.
Conviction is for the unlawful transportation of intoxicating liquor, punishment being one year in the penitentiary. The record contains neither statement of facts nor bills of exception. In this condition nothing is presented for review. We note, however, that *1116the judgment condemns appellant to be guilty of “selling” intoxicating liquor, when it should have been for “transporting.” The judgment is accordingly corrected, so that it adjudges appellant to be guilty of the unlawful .transportation of intoxicating liquor; as thus reformed, the judgment is affirmed.